Title: To James Madison from Sylvanus Bourne, 30 September 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Consular Office of the U States, Amsterdam Sept. 30 1801.
					
					Inclosed I have the pleasure to Send you the two latest Leyden Gazettes.  It was lately given out that the Affairs of Egypt were conclusively settled in favr. of the English, but by more recent accounts from that quarter we are assured that Genl. Menou was resolved to hold out to the last extremity in hopes of eventual succour from France which that Govt. of that Country will strain every nerve to accomplish as it highly appretiates the importance of the Object as one means of attacking the Colossal Strength of GB. in the E.I. &c.
					The mode of fixing the Indemnities in Germany under the treaty of Lunenville is not yet determined.  The active measures are now on foot for that purpose.  The Elections for the Bishopricks of Munster & Cologne have been effected notwithstanding the opposition of F & P.  We are nevertheless led to believe that these Powers are agreed with the Emperor on that Subject & that the whole affair will be soon arranged to their mutual satisfaction.  Tho’ a formal peace has lately been made between Spain & Portugal, the present state of the latter power bears a singular aspect & its ultimate fate will much depend on the turn that the Affairs of Europe may take.  Its colonial possessions will doubtless fall a victim to British Rapacity.  The Batavian & Helvetian Republicks are now occupied in the preparatory arrangements for the establishment of their new Councils which meet in each Country with various o but being made under the eye & auspices of France will doubtless be carried through & I hope for their national benefit.
					The new King of Etruria has been formally inaugurated, but not as yet acknowledged by Germany or Russia, tho’ Each of which Powers does not appear sastisfied with the arrangements which have been made by France on that head, nor of her disposition of the Ligurian & Cisalpine Republicks.  It is however asserted with Confidence that the treaty is now on the tapis & even near Conclusion between Russia & France which will establish a point of concert between them only  The disputes between Russia & England are definitively arranged by treaty the principles of which have been acceded to by Denmark & with some limitations by Sweeden.  It does not however appear certain that Denmark will derive the essential advantages She had expected from that accession as GB has not decided as yet to restore her Colonial possessions taken during the war at least without reservations injurious to D.  Nor does GB seem satisfied with the qualified assent of Sweeden to the treaty just referred to.  GB not content with what She already holds contemplate new & important Conquest in the East Indies for the accomplishment of which, formidable preparations are now making in her possessions in that quarter & said to be destined against those of Spain & Holland.  She pretends to seek by the extension of Colonial Conquest an indemnity for the Continental ones which have been made by France.  I see no end to the operation of this principle of each side but the total absorbtion by one & the other of every thing which Comes between in the pursuit of a like System, unless Some important weight shall be thrown in one the Scales which shall give a preponderating force.  Each of these great powers is invulnerable to the Other in their respective scenes of action, & they have been for many months occupied in endeavoring by deliberation to fix on some general principle or common base for the adjustments of their disputes which Shall Combine that due equilibrium of Power & a just reciprocity of Interests which woud give Europe a chance of enjoying for some years at least the blessings of repose & general Surety, but it is much to be regretted that hitherto no material proposal is supposed to be made in that direction & it is beleived by many that we are yet very far from seeing that happy event realised, & that Europe is doomed to be for many years yet the victim of the discordant & jarring passions of Men  I hope however that a kind Providence may by giving efficacy to the voice of reason & ye. Claims of humanity restore to us a more auspicious State of things & I have the honor to be Very respectfully Yr Ob Sert.
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
